Citation Nr: 1535751	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 1, 2010, for bilateral hearing loss, to include restoration of a 10 percent rating and an increased compensable rating as of February 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1981 and from November 1982 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision established service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 1, 2004.  A June 2005 rating decision granted an increased 10 percent rating, effective June 1, 2004.  The Board remanded the increased rating issue on appeal for additional development in September 2007 and April 2008.

A June 2009 rating decision proposed a reduction to 0 percent for bilateral hearing loss disability and that the rating was subsequently reduced, effective February 1, 2010, in a November 2009 rating decision.  As the issue of entitlement to an initial rating in excess of 10 percent has continued and the Veteran asserts that his hearing loss has increased in severity, the Board finds the matter for appellate review is most appropriately addressed as provided on the title page of this decision.  Jurisdiction over the appeal has been transferred to the RO in Atlanta, Georgia.

The issue of entitlement to service connection for an ear disorder manifested by drainage and balance problems has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

A review of the record shows that additional development is required prior to appellate review.  The Board notes that in a September 2013 statement, the Veteran asserted that that his hearing loss disability had increased in severity and that he received treatment for ear disorders approximately every two months.  No information was provided as to whether treatment was provided by VA medical providers and there is no indication of any efforts to obtain copies of pertinent treatment records.  The Veteran is shown to have failed to report for a scheduled VA audiology examination in February 2015 without apparent cause, but that there is no indication that he was adequately informed of the consequences of a failure to report for examination.  The Veteran is informed that failure to report for a scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Other development is necessary, and the Board finds that a more contemporary VA examination is needed to adjudicate this claim.

The Board also notes that a VA fee basis compensation audiology examination was added to the record in February 2009 from a medical examiner in Frankfort, Germany, but that the findings are not shown to have been considered in the June 2009 and November 2009 rating decisions that reduced the Veteran's rating for bilateral hearing loss.  Nor were they addressed in an April 2015 supplemental statement of the case.  Therefore, the Board finds that further development to consider that report, to obtain copies of any pertinent treatment records, and to provide the Veteran another opportunity to attend a VA examination is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.

2.  Request that the Veteran provide authorization and information to obtain any private medical treatment records for hearing loss or furnish copies of those records.

3.  Schedule the Veteran for a VA audiology examination to determine the severity of service-connected bilateral hearing loss.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state what occupational and social impairment is caused by hearing loss and the effects on daily life.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

